Citation Nr: 1729498	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-17 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine prior to February 18, 2017, and in excess of 20 percent thereafter.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, granted service connection for DDD of the cervical and lumbar spine with lumbar spondylosis and thoracolumbar scoliosis and assigned a 10 percent rating.

Subsequently, in a May 2012 rating decision, the RO, in part, discontinued the 10 percent rating for DDD of the cervical and lumbar spine with lumbar spondylosis and thoracolumbar scoliosis effective on January 12, 2012 and assigned a separate 10 percent rating for DDD of the cervical spine effective May 10, 2012.

In May 2014, the Board remanded the claim for a statement of the case regarding the effective date awarded for the assignment of a separate rating for DDD of the cervical spine.  In a March 2016 supplemental statement of the case, an effective date of November 1, 2006, the date of claim for service connection, was granted for the 10 percent rating for DDD of the cervical spine.

In October 2016, the Board remanded a claim for a rating in excess of 10 percent for DDD of the cervical spine from November 1, 2006 for a new VA examination which took place in February 2017.  In an April 2017 rating decision, the RO increased the rating for degenerative disc disease of the cervical spine to 20 percent effective February 18, 2017.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for DDD of the cervical spine prior to February 18, 2017, and in excess of 20 percent thereafter are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Here, in May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a statement indicating he wished to withdraw his appeal.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 18, 2017, and in excess of 20 percent thereafter is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


